Citation Nr: 1217310	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case injured his right knee while participating in Basic Training as a member of the United States Army.  He has been in receipt of service-connected compensation benefits since 1976, and has had numerous post-service treatments, to include arthroscopic surgeries, performed on that joint since his separation from active duty.  He has come forth contending, in essence, that a chronic disorder has developed in the left knee that is related, either causally or by aggravation, to his service-connected right knee disorder.  Indeed, the Veteran has specifically alleged having an altered gait as a result of his service-connected right knee, and that the degeneration in the left knee is, in whole or in part, a consequence of his service-connected disability.  The Veteran does not allege, nor does the record demonstrate, that any left knee disorder had causal origins in service.  Accordingly, development on this issue will be limited to the contended secondary relationship.  

The record indicates some recorded complaints of left knee pain in October 2009.  In a VA examination afforded in connection with an unrelated claim for an increase in rating for the right knee disorder, dated in November 2009, some attention was given to the Veteran's left knee.  Specifically, it was noted that the Veteran experienced painful motion, instability, edema, weakness, tenderness, abnormal movement, and guarding.  Furthermore, some limitation of flexion in the left knee was reported, with pain and weakness noted after the last range of motion exercises were completed.  This examination did not offer a diagnosis as to a left knee condition; however, a new VA examination, specifically addressing left knee pathologies, was ordered.  

The newer VA examination report, dated in May 2011, contained a diagnosis of degenerative arthritis in the left knee.  This assessment was based on a review of a radiographic study dated in October 2010, as well as an objective examination of the joint.  With respect to etiology, the examiner concluded that "there is no good medical evidence to support [the conclusion that] an abnormal gait will cause degenerative disease in the opposite knee."  That is, the examiner determined that the gait abnormalities caused by the service-connected right knee disorder were not causative of the development of arthritis in the left knee.  Furthermore, the examiner concluded that "this most likely represents the degenerative aging process," and as such, he concluded that "it is less likely than not that his left knee is secondary to his service-connected right knee injury [residuals]."  

The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the 2011 VA examination offers a strong rationale with respect to its conclusion on causation.  Indeed, the examiner noted that the medical literature was not supportive of a finding establishing that an abnormal gait caused by disability in one knee will lead to the development of arthritis in the other knee.  Moreover, the examiner offered his opinion that they type of arthritis presented in the left knee was most likely caused by the degenerative aging process.  The opinion did not, however, address any potential aggravation of the arthritis in the left knee by the service-connected right knee disorder.  

Indeed, the Board notes that the Veteran's representative has specifically contended a potential aggravation in his informal hearing presentation, and that while the 2011  VA examination is adequate with respect to causation, no opinion of record has yet to address what, if any, aggravation has occurred by the service-connected right knee disorder onto the left.  Accordingly, further development is required in the form of an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Return the claims file to the examiner who conducted the May 2011 VA examination.  The examiner is asked to provide an addendum opinion to his earlier examination report, and he is specifically asked to address whether it is at least as likely as not (50 percent probability or greater) that a service-connected right knee disorder aggravated degenerative arthritis in the left knee beyond the natural progression of the disease process.  If such aggravation is present, the examiner should also opine, if possible, on the baseline level of disability in the left knee prior to the onset of aggravation.  A detailed rationale should accompany all conclusions reached in the addendum opinion report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


